internal_revenue_service number release date index number ------------------------------------ ------------------------------------------- ------------------------- re ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128597-10 date date legend legend decedent spouse trust --------------------------------------------------------- ------------------------ ---------------------------------------------------------------------------------------------- ------------------------------------------------ date date date date date accountant --------------------------------- ------------------ ------------------- ------------------ ---------------------- ------------------ dear ----------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a reverse_qtip_election under sec_2652 of the internal_revenue_code and to sever marital trust into gst exempt marital trust and gst non-exempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and a ruling that the automatic allocation rules under sec_2632 apply to family_trust and gst exempt marital trust the facts and representations submitted are summarized as follows on date decedent and decedent’s spouse spouse created a revocable_trust trust trust was completely restated on date decedent died testate on date survived by spouse article eight sec_1 of trust provides that upon decedent’s death the trustee shall divide the trust into three separate trusts survivor’s trust marital trust and family_trust article nine provides in part that marital trust benefits spouse during his lifetime and upon his death decedent’s children and their descendants per stirpes plr-128597-10 article ten provides in part that family_trust benefits spouse during his lifetime and upon his death decedent’s children and their descendants article sixteen sec_11 provides that in order to minimize the impact of any generation-skipping tax that may be applied to any of the trusts created by this agreement or their beneficiaries the trustee in its sole and absolute discretion is authorized to divide any trust that would be partially exempt from gst tax into gst exempt and gst non-exempt trusts the exempt trust and nonexempt trust shall consist of a fractional interest of the total trust assets on date accountant prepared and filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return family_trust was reported on part of the return accountant reported marital trust as qtip property on schedule m of the form_706 and therefore the executor of decedent’s estate is deemed to have made the qtip_election to have the marital trust treated as qualified_terminable_interest_property under sec_2056 accountant failed to identify gst exempt marital trust and gst non-exempt marital trust as separate trusts and did not make a reverse_qtip_election under sec_2652 with respect to the gst exempt marital trust accountant also failed to attach schedule r to the form_706 and as a result decedent’s gst_exemption was not affirmatively allocated to either family_trust or marital trust the failure to make a reverse_qtip_election with respect to gst exempt marital trust and to allocate decedent’s gst_exemption to family_trust and gst exempt marital trust was discovered several months later when an attorney hired to administer the trusts was funding the family_trust gst exempt marital trust and gst non-exempt marital trust following this discovery marital trust was divided into a gst exempt marital trust and a gst non-exempt marital trust on date accountant filed a supplemental form_706 and attached a schedule r on which he made a reverse_qtip_election for gst exempt marital trust and allocated decedent’s gst_exemption to family_trust and gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the plr-128597-10 surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any generation-skipping_transfer as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2632 once made is irrevocable sec_2631 provides that for purposes of sec_2632 the gst_exemption amount for any calendar_year is equal to the applicable_exclusion_amount under sec_2010 for each calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides in part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of chapter first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made plr-128597-10 sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and either the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent’s estate is granted an extension of time to date to sever marital trust into gst exempt marital trust and gst nonexempt marital trust and to make a reverse_qtip_election with respect to plr-128597-10 gst exempt marital trust further we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent’s unused gst_exemption to family_trust and gst exempt marital trust we note that based upon the relief granted the allocation of decedent’s gst_exemption made on the supplemental form_706 is void under sec_26_2632-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling whether marital trust qualifies as a qtip for purposes of sec_2056 the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by _____________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter cc
